Exhibit 10.55.1

EXECUTION COPY

--------------------------------------------------------------------------------

TRANSWESTERN PIPELINE COMPANY, LLC

 

--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

Dated as of April 18, 2007

 

--------------------------------------------------------------------------------

5.39% Senior Unsecured Notes due November 17, 2014

and

5.54% Senior Unsecured Notes due November 17, 2016

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TRANSWESTERN PIPELINE COMPANY, LLC

1331 Lamar, Suite 650

Houston, Texas 77010

5.39% Senior Unsecured Notes due November 17, 2014

5.54% Senior Unsecured Notes due November 17, 2016

 

--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO

NOTE PURCHASE AGREEMENT

Dated as of April 18, 2007

 

TO: EACH OF THE HOLDERS

LISTED ON THE

ATTACHED SCHEDULE A

Ladies and Gentlemen:

TRANSWESTERN PIPELINE COMPANY, LLC, a Delaware limited liability company (the
“Company”), agrees with the holders of the Outstanding Notes (as defined below)
on the attached Schedule A (the “Holders”) as follows:

RECITALS:

WHEREAS, the Company has entered into a Note Purchase Agreement, dated as of
November 17, 2004, with the initial Noteholders listed in Schedule A thereto
(the “Existing NPA”), pursuant to which the Company has issued and sold an
aggregate principal amount of (i) $270,000,000 aggregate principal amount of its
5.39% Senior Unsecured Notes due November 17, 2014 (the “Series A Notes”), and
(ii) $250,000,000 aggregate principal amount of its 5.54% Senior Unsecured Notes
due November 17, 2016 (the “Series B Notes” and together with the Series A
Notes, the “Notes”);

WHEREAS, in connection with the acquisition of all of the Equity Interests in
the Company from its previous owners (namely, the Southern Union Company
Entities and the GE Entities) by Energy Transfer Partners, L.P., a Delaware
limited partnership (“ETP”), (i) the initial Noteholders put an aggregate
principal amount of $307,000,000 of the Notes to the Company for prepayment by
the Company (the “Prepaid Notes”), the Company has duly prepaid the Prepaid
Notes in accordance with the provisions of the Existing NPA and the Prepaid
Notes are no longer outstanding, and (ii) with respect to the Outstanding Notes
(as defined below), the Company desires to amend the Existing NPA by way of this
Amendment No. 1 thereto to, among other things, (A) amend the definition of
“Change of Control” and “Control Event” to account for the Company’s ownership
by ETP, (B) change the definition of “Fiscal Year” of the Company, (C) provide
for the provision of unsecured intercompany debt on a



--------------------------------------------------------------------------------

subordinated basis, (D) delete the requirement that the Company maintain at
least one rating on the Outstanding Notes, (E) delete the definitions of and
references to certain entities and documents and (F) add or amend certain other
relevant definitions and their use and certain schedules to the Existing NPA;

WHEREAS, pursuant to Section 17.1 of the Existing NPA, the written consent of
(i) the Company and each Holder are required to amend Section 8 of the Existing
NPA requested by the Company and set forth herein, and (ii) the Company and the
Required Noteholders are required to amend the other provisions of the Existing
NPA requested by the Company and set forth herein;

WHEREAS, as of the date hereof, $88,000,000 aggregate principal amount of the
Series A Notes are Outstanding and $125,000,000 aggregate principal amount of
the Series B Notes are outstanding (collectively, the “Outstanding Notes”), and
the Holders, taken together, hold all of the outstanding Notes;

WHEREAS, capitalized terms used but not defined in this Amendment No. 1 shall
have the meanings assigned to them in the Existing NPA;

WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Holders agree to amend the Existing NPA by way of this Amendment No. 1
thereto (this “Amendment No. 1”, and the Existing NPA as amended by this
Amendment No. 1, the “Amended NPA”), all in the manner specified on Exhibit A
hereto and as more particularly set forth herein.

AGREEMENT:

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Holders agree as follows:

ARTICLE I

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

To induce the Holders to execute and deliver this Amendment No. 1, the Company
represents and warrants to the Holders the following:

Section 1.01 Organization; Power and Authority.

This Amendment No. 1 has been duly authorized, executed and delivered by the
Company and this Amendment No. 1 constitutes the legal, valid and binding
obligation, contract and agreement of the Company enforceable against the
Company in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors’ rights generally.

 

2



--------------------------------------------------------------------------------

Section 1.02 Enforceability

The Existing NPA, as amended by this Amendment No. 1, constitutes the legal,
valid and binding obligations, contracts and agreements of the Company
enforceable against it in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally.

Section 1.03 Authorization, Consents, etc.

The execution, delivery and performance by the Company of this Amendment No. 1
(i) has been duly authorized by all requisite corporate action and, if required,
shareholder action, (ii) does not require the consent or approval of any
governmental or regulatory body or agency, and (iii) will not (A) violate
(1) any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may be bound, or (B) result in a breach
or constitute (alone or with due notice or lapse of time or both) a default
under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this Section 1.03.

Section 1.04 No Default; Representations and Warranties

(a) No Default or Event of Default has occurred which is continuing as of the
Effective Date (as defined below) and after giving effect to this Amendment
No. 1.

(b) All the representations and warranties contained in the Amended NPA are true
and correct in all material respects with the same force and effect as if made
by the Company on and as of the Effective Date (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).

Section 1.05 Outstanding Debt

The Company has paid off fully and finally the New Credit Facility (as defined
in the Existing NPA), including accrued interest thereon and costs and expenses
incurred in connection therewith, and has no obligations or liabilities
thereunder.

ARTICLE II

AMENDMENTS WITH RESPECT TO EXISTING NPA; AFFIRMATION

Section 2.01 Amendments with respect to the Existing NPA.

The Company and, subject to the satisfaction of the conditions set forth in
Section 3 hereof, the Holders, each hereby consent and agree that the Existing
NPA is hereby amended in the manner specified in Exhibit A to this Amendment
No. 1 (collectively, such amendments provided for in such Exhibit A are herein
referred to as the “Amendments”).

 

3



--------------------------------------------------------------------------------

Section 2.02 Affirmation of Obligations under the Amended NPA and the
Outstanding Notes.

The Company hereby acknowledges and affirms all of its obligations under the
terms of the Amended NPA (including this Amendment No. 1) and the Outstanding
Notes.

ARTICLE III

CONDITIONS TO EFFECTIVENESS OF AMENDMENTS

The (i) Required Noteholder Amendments (as defined below) shall not become
effective unless conditions precedent set forth in Section 3.01(i) and Sections
3.02 through (and including) 3.05 shall have been satisfied in full on or before
5:00 p.m. (New York, New York time) on April 18, 2007 (the date of such
satisfaction being herein referred to as the “Effective Date”) and
(ii) Unanimous Noteholder Amendments (as defined below) shall not become
effective unless conditions precedent set forth in Section 3.01 (ii) and
Sections 3.02 through (and including) 3.05 shall have been satisfied in full on
or before 5:00 p.m. (New York, New York time) on the Effective Date:

Section 3.01 Execution and Delivery of this Amendment No. 1.

The Company shall have executed and delivered to each of the Holders an original
counterpart of this Amendment No. 1, and (i) with respect to all the Amendments,
other than the amendment to the definition of “Change of Control” and “Control
Event” and the Amendment to Section 8 of the Existing NPA, the Required
Noteholders (as such term is defined in the Existing NPA) shall have executed
and delivered to the Company an original counterpart of this Amendment No. 1
(the “Required Noteholder Amendments”), and (ii) with respect to the amendment
to the definition of “Change of Control” and “Control Event” and the Amendment
to Section 8 of the Existing NPA, each Holder of Outstanding Notes shall have
executed and delivered to the Company an original counterpart of this Amendment
No. 1 (the “Unanimous Noteholder Amendments”). Execution of this Amendment No. 1
by the Required Noteholders shall bind the Holders of all Outstanding Notes with
respect to the Required Noteholder Amendments.

Section 3.02 No Defaults; Warranties and Representations True.

After giving effect to the execution of this Amendment No. 1, including the
Amendments, no Default or Event of Default shall exist, the representations and
warranties set forth in Section 1 hereof shall be true and correct on the
Effective Date, and the Holders shall have received a certificate, dated as of
the Effective Date and signed by a Responsible Officer of the Company, to such
effect and certifying that all of the conditions specified in this Section 3
have been satisfied.

 

4



--------------------------------------------------------------------------------

Section 3.03 Authorization of Transactions.

(a) The Company shall have authorized, by all necessary limited liability
company action, the Company’s execution and delivery of the Amended NPA
(including this Amendment No. 1) and the performance of all obligations,
satisfaction of all conditions pursuant to this Section 3, and the consummation
of all transactions contemplated by this Amendment No. 1.

(b) All limited liability company and other proceedings in connection with the
transactions contemplated by the Amended NPA (including this Amendment No. 1)
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to the Required Noteholders and the special counsel to
the Holders, and the Holders and the special counsel to the Holders shall have
received all such counterpart originals or certified or other copies of such
documents as the Holders or such counsel to the Holders may reasonably request.

Section 3.04 Opinions of Counsel.

Each Holder and its counsel shall have received opinions in form and substance
reasonably satisfactory to the Required Noteholders and special counsel to the
Holders, dated the Effective Date from Vinson & Elkins L.L.P., and covering such
matters incident to the transactions contemplated hereby as may be reasonably
requested by the Required Noteholders (and the Company hereby instructs its
counsel to deliver such opinions to the Holders).

Section 3.05 Expenses.

The Company shall have paid, on or prior to the Effective Date, the statement or
statements of Dewey Ballantine LLP, counsel to the Holders, for the reasonable
fees, expenses and costs relating to the analysis, negotiation and documentation
of the matters addressed by the Amended NPA (including this Amendment No. 1),
whether or not this Amendment No. 1 is executed or the Amendments become
effective.

ARTICLE IV

MISCELLANEOUS

Section 4.01 Governing Law.

This Amendment No. 1 shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York.

Section 4.02 Counterparts.

This Amendment No. 1 may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

 

5



--------------------------------------------------------------------------------

Section 4.03 Waivers and Amendments.

Neither this Amendment No. 1 nor any term hereof may be changed, waived,
discharged, or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge, or termination is sought.

Section 4.04 Status of Existing NPA.

Except as amended by this Amendment No. 1, the Existing NPA continues to be in
full force and effect.

Section 4.05 Severability.

Any provision of this Amendment No. 1 that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by Law) not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 4.06 Section Headings.

The titles of the Sections hereof appear as a matter of convenience only, do not
constitute a part of this Amendment No. 1, and shall not affect the construction
hereof.

Section 4.07 Survival.

All warranties, representations, certifications, and covenants made by the
Company in the Amended NPA (including this Amendment No. 1) or in any
certificate or other instrument delivered pursuant to the Amended NPA (including
this Amendment No. 1) shall be considered to have been relied upon by the
Holders and shall survive the execution and delivery of this Amendment No. 1,
regardless of any investigation made by or on behalf of the Holders. All
statements in any such certificate or other instrument shall constitute
warranties and representations of the Company under Amended NPA (including this
Amendment No. 1).

[Remainder of page intentionally left blank; next page is signature page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Noteholders have caused this instrument
to be executed, all as of the day and year first above written.

 

TRANSWESTERN PIPELINE COMPANY, LLC By:   /s/ Jim Holotik   Jim Holotik,
President

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

    NOTEHOLDERS:

The foregoing is hereby

agreed to as of the

date thereof.

        THE VARIABLE ANNUITY LIFE INSURANCE COMPANY       By:   AIG Global
Investment, investment advisor               By:   /s/ Peter DeFazio        
Name: Peter DeFazio         Title:   Vice President       Aggregate principal
amount of Outstanding Notes held by the above referenced Holder: $25,000,000.00
      Indicate by checking the applicable spaces below whether the above
referenced Holder is agreeing to (i) the Required Noteholder Amendments and/or
(ii) the Unanimous Noteholder Amendments:       þ Required Noteholder Amendments
      þ Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        MERIT LIFE INSURANCE CO.       By:   AIG Global Investment Corp,
investment advisor               By:   /s/ Peter DeFazio         Name: Peter
DeFazio         Title:   Vice President       Aggregate principal amount of
Outstanding Notes held by the above referenced Holder: $5,000,000.00      
Indicate by checking the applicable spaces below whether the above referenced
Holder is agreeing to (i) the Required Noteholder Amendments and/or (ii) the
Unanimous Noteholder Amendments:       þ Required Noteholder Amendments       þ
Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        THE PRUDENTIAL INSURANCE COMPANY OF AMERICA       By:   /s/ Brian N.
Thomas         Name: Brian N. Thomas         Title:   Vice President      
Aggregate principal amount of Outstanding Notes held by the above referenced
Holder: $8,330,900.00       Indicate by checking the applicable spaces below
whether the above referenced Holder is agreeing to (i) the Required Noteholder
Amendments and/or (ii) the Unanimous Noteholder Amendments:       þ Required
Noteholder Amendments       þ Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

   

The foregoing is hereby

agreed to as of the

date thereof.

        FORTIS BENEFITS INSURANCE COMPANY       By:   Prudential Private
Placement Investors, L.P. (as Investment Advisor)       By:  

Prudential Private Placement Investors, Inc.

(as its General Partner)

      By:   /s/ Brian N. Thomas         Name: Brian N. Thomas         Title:
  Vice President       Aggregate principal amount of Outstanding Notes held by
the above referenced Holder: $2,836,940.00       Indicate by checking the
applicable spaces below whether the above referenced Holder is agreeing to
(i) the Required Noteholder Amendments and/or (ii) the Unanimous Noteholder
Amendments:       þ Required Noteholder Amendments       þ Unanimous Noteholder
Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        ZURICH AMERICAN INSURANCE COMPANY       By:   Prudential Private
Placement Investors, L.P. (as Investment Advisor)       By:   Prudential Private
Placement Investors, Inc. (as its General Partner)       By:   /s/ Brian N.
Thomas         Name: Brian N. Thomas         Title:   Vice President      
Aggregate principal amount of Outstanding Notes held by the above referenced
Holder: $1,832,160.00       Indicate by checking the applicable spaces below
whether the above referenced Holder is agreeing to (i) the Required Noteholder
Amendments and/or (ii) the Unanimous Noteholder Amendments:       þ Required
Noteholder Amendments       þ Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        PRINCIPAL LIFE INSURANCE COMPANY       By:   Principal Global Investors,
LLC, a Delaware limited liability company, its authorized signatory       By:  
/s/ Alan P. Kress         Name: Alan P. Kress         Title: Counsel       By:  
/s/ James C. Fifield         Name: James C. Fifield         Title: Assistant
General Counsel       Aggregate principal amount of Outstanding Notes held by
the above referenced Holder: $12,500,000.00       Indicate by checking the
applicable spaces below whether the above referenced Holder is agreeing to
(i) the Required Noteholder Amendments and/or (ii) the Unanimous Noteholder
Amendments:       x Required Noteholder Amendments       x Unanimous Noteholder
Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        RGA REINSURANCE COMPANY, a Missouri corporation       By:   Principal
Global Investors, LLC, a Delaware limited liability company, its authorized
signatory       By:   /s/ Alan P. Kress         Name: Alan P. Kress        
Title: Counsel       By:   /s/ James C. Fifield         Name: James C. Fifield  
      Title: Assistant General Counsel       Aggregate principal amount of
Outstanding Notes held by the above referenced Holder: $6,000,000.00      
Indicate by checking the applicable spaces below whether the above referenced
Holder is agreeing to (i) the Required Noteholder Amendments and/or (ii) the
Unanimous Noteholder Amendments:       x Required Noteholder Amendments       x
Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        AVIVA LIFE INSURANCE COMPANY       By:   Aviva Capital Management Inc.,
its authorized attorney-in-fact               By:   /s/ Roger D. Fors        
Name: Roger D. Fors         Title: VP-Private Debt       Aggregate principal
amount of Outstanding Notes held by the above referenced Holder: $2,000,000.00  
    Indicate by checking the applicable spaces below whether the above
referenced Holder is agreeing to (i) the Required Noteholder Amendments and/or
(ii) the Unanimous Noteholder Amendments:       x Required Noteholder Amendments
      x Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        CALHOUN & CO., AS NOMINEE FOR COMERICA BANK & TRUST, NATIONAL
ASSOCIATION, TRUSTEE TO THE TRUST CREATED BY TRUST AGREEMENT DATED OCTOBER 1,
2002.       By:   /s/ Lori Perrault         Name: Lori Perrault         Title:
Attorney in Fact & Agent       Aggregate principal amount of Outstanding Notes
held by the above referenced Holder: $1,500,000.00       Indicate by checking
the applicable spaces below whether the above referenced Holder is agreeing to
(i) the Required Noteholder Amendments and/or (ii) the Unanimous Noteholder
Amendments:       x Required Noteholder Amendments       x Unanimous Noteholder
Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        AVIVA LIFE INSURANCE COMPANY       By:   Aviva Capital Management Inc.,
its authorized attorney-in-fact               By:   /s/ Roger D. Fors        
Name: Roger D. Fors         Title: VP - Private Debt       Aggregate principal
amount of Outstanding Notes held by the above referenced Holder: $1,000,000.00  
    Indicate by checking the applicable spaces below whether the above
referenced Holder is agreeing to (i) the Required Noteholder Amendments and/or
(ii) the Unanimous Noteholder Amendments:       x Required Noteholder Amendments
      x Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        THRIVENT FINANCIAL FOR LUTHERANS       By:   /s/ Alan D. Onstad        
Name: Alan D. Onstad         Title: Associate Portfolio Manager       Aggregate
principal amount of Outstanding Notes held by the above referenced Holder:
$18,000,000.00       Indicate by checking the applicable spaces below whether
the above referenced Holder is agreeing to (i) the Required Noteholder
Amendments and/or (ii) the Unanimous Noteholder Amendments:       x Required
Noteholder Amendments       x Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

       

METLIFE INSURANCE COMPANY OF CONNECTICUT

(f/k/a The Travelers Insurance Company)

      By:  

Metropolitan Life Insurance Company,

Its investment manager

      By:   /s/ Judith A. Gulotta         Name: Judith A. Gulotta         Title:
Director       Aggregate principal amount of Outstanding Notes held by the above
referenced Holder: $10,100,000.00       Indicate by checking the applicable
spaces below whether the above referenced Holder is agreeing to (i) the Required
Noteholder Amendments and/or (ii) the Unanimous Noteholder Amendments:       x
Required Noteholder Amendments       x Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        METLIFE LIFE AND ANNUITY COMPANY OF CONNECTICUT (f/k/a The Travelers
Life and Annuity Company)       By:  

Metropolitan Life Insurance Company,

Its investment manager

      By:   /s/ Judith A. Gulotta         Name: Judith A. Gulotta         Title:
Director       Aggregate principal amount of Outstanding Notes held by the above
referenced Holder: $1,600,000.00       Indicate by checking the applicable
spaces below whether the above referenced Holder is agreeing to (i) the Required
Noteholder Amendments and/or (ii) the Unanimous Noteholder Amendments:       x
Required Noteholder Amendments       x Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        PRIMERICA LIFE INSURANCE COMPANY       By:  

Conning Asset Management Company,

its Investment Manager

      By:   /s/ Robert M. Mills         Name: Robert M. Mills         Title:
Director       Aggregate principal amount of Outstanding Notes held by the above
referenced Holder: $800,000.00       Indicate by checking the applicable spaces
below whether the above referenced Holder is agreeing to (i) the Required
Noteholder Amendments and/or (ii) the Unanimous Noteholder Amendments:       x
Required Noteholder Amendments       x Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        METLIFE INSURANCE COMPANY OF CONNECTICUT (f/k/a The Travelers Insurance
Company)       By:  

Metropolitan Life Insurance Company,

Its investment manager

      By:   /s/ Judith A. Gulotta         Name: Judith A. Gulotta         Title:
Director       Aggregate principal amount of Outstanding Notes held by the above
referenced Holder: $500,000.00       Indicate by checking the applicable spaces
below whether the above referenced Holder is agreeing to (i) the Required
Noteholder Amendments and/or (ii) the Unanimous Noteholder Amendments:       x
Required Noteholder Amendments       x Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        THE LINCOLN NATIONAL LIFE INSURANCE COMPANY       By:   Delaware
Investment Advisers, a series of Delaware Management Business Trust, Attorney in
Fact       By:   /s/ Brad Ritter         Name: Brad Ritter         Title: Senior
Vice President       Aggregate principal amount of Outstanding Notes held by the
above referenced Holder: $15,000,000.00       Indicate by checking the
applicable spaces below whether the above referenced Holder is agreeing to
(i) the Required Noteholder Amendments and/or (ii) the Unanimous Noteholder
Amendments:       x Required Noteholder Amendments       x Unanimous Noteholder
Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK       By:   Delaware
Investment Advisers, a series of Delaware Management Business Trust,
Attorney-in-Fact       By:   /s/ Brad Ritter         Name: Brad Ritter        
Title: Senior Vice President       Aggregate principal amount of Outstanding
Notes held by the above referenced Holder: $4,000,000.00       Indicate by
checking the applicable spaces below whether the above referenced Holder is
agreeing to (i) the Required Noteholder Amendments and/or (ii) the Unanimous
Noteholder Amendments:       x Required Noteholder Amendments       x Unanimous
Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        THE LINCOLN NATIONAL LIFE INSURANCE COMPANY,     Successor by merger to
JEFFERSON PILOT LIFE INSURANCE COMPANY       By:   Delaware Investment Advisors,
a series of Delaware Management Business Trust, Attorney in Fact       By:   /s/
Brad Ritter         Name: Brad Ritter         Title: Senior Vice President      
Aggregate principal amount of Outstanding Notes held by the above referenced
Holder: $10,000,000.00       Indicate by checking the applicable spaces below
whether the above referenced Holder is agreeing to (i) the Required Noteholder
Amendments and/or (ii) the Unanimous Noteholder Amendments:       x Required
Noteholder Amendments       x Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        JEFFERSON PILOT FINANCIAL INSURANCE COMPANY           By:   Delaware
Investment Advisors, a series of Delaware Management Business Trust, Attorney in
Fact       By:   /s/ Brad Ritter         Name: Brad Ritter         Title: Senior
Vice President       Aggregate principal amount of Outstanding Notes held by the
above referenced Holder: $6,000,000.00       Indicate by checking the applicable
spaces below whether the above referenced Holder is agreeing to (i) the Required
Noteholder Amendments and/or (ii) the Unanimous Noteholder Amendments:       x
Required Noteholder Amendments       x Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        PACIFIC LIFE INSURANCE COMPANY       By:   /s/ Cathy Schwartz        
Name: Cathy Schwartz         Title: Assistant Vice President       By:   /s/
Peter S. Fiek         Name: Peter S. Fiek         Title: Assistant Secretary    
  Aggregate principal amount of Outstanding Notes held by the above referenced
Holder: $16,000,000.00       Indicate by checking the applicable spaces below
whether the above referenced Holder is agreeing to (i) the Required Noteholder
Amendments and/or (ii) the Unanimous Noteholder Amendments:       x Required
Noteholder Amendments       x Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        AXA EQUITABLE LIFE INSURANCE COMPANY       By:   /s/ Amy Judd        
Name: Amy Judd         Title: Investment Officer       Aggregate principal
amount of Outstanding Notes held by the above referenced Holder: $15,000,000.00
      Indicate by checking the applicable spaces below whether the above
referenced Holder is agreeing to (i) the Required Noteholder Amendments and/or
(ii) the Unanimous Noteholder Amendments:       x Required Noteholder Amendments
      x Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        MTL INSURANCE COMPANY       By:   Prudential Private Placement
Investors, L.P. (as Investment Advisor)       By:  

Prudential Private Placement Investors, Inc.

(as its General Partner)

      By:   /s/ Brian N. Thomas         Name: Brian N. Thomas         Title:
  Vice President       Aggregate principal amount of Outstanding Notes held by
the above referenced Holder: $1,000,000.00       Indicate by checking the
applicable spaces below whether the above referenced Holder is agreeing to
(i) the Required Noteholder Amendments and/or (ii) the Unanimous Noteholder
Amendments:       þ Required Noteholder Amendments       þ Unanimous Noteholder
Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        SWISS RE LIFE & HEALTH AMERICA INC.       By:  

Conning Asset Management Company,

its Investment Manager

      By:   /s/ Robert M. Mills         Name: Robert M. Mills         Title:
  Director       Aggregate principal amount of Outstanding Notes held by the
above referenced Holder: $10,000,000.00       Indicate by checking the
applicable spaces below whether the above referenced Holder is agreeing to
(i) the Required Noteholder Amendments and/or (ii) the Unanimous Noteholder
Amendments:       þ Required Noteholder Amendments       þ Unanimous Noteholder
Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        REASSURE AMERICA LIFE INSURANCE CO.       By:  

Conning Asset Management Company,

its Investment Manager

      By:              Name:         Title:       Aggregate principal amount of
Outstanding Notes held by the above referenced Holder: $4,000,000.00      
Indicate by checking the applicable spaces below whether the above referenced
Holder is agreeing to (i) the Required Noteholder Amendments and/or (ii) the
Unanimous Noteholder Amendments:       ¨ Required Noteholder Amendments       ¨
Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        USAA LIFE INSURANCE COMPANY       By:   /s/ John Spear         Name:
John Spear         Title:   VP, Life Insurance Portfolios       Aggregate
principal amount of Outstanding Notes held by the above referenced Holder:
$12,000,000.00       Indicate by checking the applicable spaces below whether
the above referenced Holder is agreeing to (i) the Required Noteholder
Amendments and/or (ii) the Unanimous Noteholder Amendments:       þ Required
Noteholder Amendments       þ Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        AMERICAN INVESTORS LIFE INSURANCE COMPANY       By:   Aviva Capital
Management, Inc., its authorized attorney-in-fact       By:   /s/ Roger D. Fors
        Name: Roger D. Fors         Title:   VP - Private Placements      
Aggregate principal amount of Outstanding Notes held by the above referenced
Holder: $5,000,000.00       Indicate by checking the applicable spaces below
whether the above referenced Holder is agreeing to (i) the Required Noteholder
Amendments and/or (ii) the Unanimous Noteholder Amendments:       þ Required
Noteholder Amendments       þ Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        INDIANAPOLIS LIFE INSURANCE COMPANY       By:   Aviva Capital
Management, Inc., its authorized attorney-in-fact       By:   /s/ Roger D. Fors
        Name: Roger D. Fors         Title:   VP - Private Placements      
Aggregate principal amount of Outstanding Notes held by the above referenced
Holder: $2,000,000.00       Indicate by checking the applicable spaces below
whether the above referenced Holder is agreeing to (i) the Required Noteholder
Amendments and/or (ii) the Unanimous Noteholder Amendments:       þ Required
Noteholder Amendments       þ Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        PHOENIX LIFE INSURANCE COMPANY       By:   Phoenix Investment Counsel,
Inc.       By:   /s/ Nelson Gorrea, CFA         Name: Nelson Gorrea, CFA        
Title:   Senior Managing Director       Aggregate principal amount of
Outstanding Notes held by the above referenced Holder: $7,000,000.00      
Indicate by checking the applicable spaces below whether the above referenced
Holder is agreeing to (i) the Required Noteholder Amendments and/or (ii) the
Unanimous Noteholder Amendments:       þ Required Noteholder Amendments       þ
Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        AMERICAN FAMILY LIFE INSURANCE COMPANY       By:   /s/ Phillip Hannifan
        Name: Phillip Hannifan         Title: Investment Director      
Aggregate principal amount of Outstanding Notes held by the above referenced
Holder: $4,000,000.00       Indicate by checking the applicable spaces below
whether the above referenced Holder is agreeing to (i) the Required Noteholder
Amendments and/or (ii) the Unanimous Noteholder Amendments:       þ Required
Noteholder Amendments       þ Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        COUNTRY LIFE INSURANCE COMPANY       By:   /s/ John Jacobs         Name:
John Jacobs         Title:   Director - Fixed Income       Aggregate principal
amount of Outstanding Notes held by the above referenced Holder: $3,000,000.00  
    Indicate by checking the applicable spaces below whether the above
referenced Holder is agreeing to (i) the Required Noteholder Amendments and/or
(ii) the Unanimous Noteholder Amendments:       þ Required Noteholder Amendments
      þ Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        LAFAYETTE LIFE INSURANCE COMPANY       By:   /s/ P. Greggory Williams,
C.F.A.         Name: P. Greggory Williams, C.F.A.         Title: Vice President
- Investments       Aggregate principal amount of Outstanding Notes held by the
above referenced Holder: $1,000,000.00       Indicate by checking the applicable
spaces below whether the above referenced Holder is agreeing to (i) the Required
Noteholder Amendments and/or (ii) the Unanimous Noteholder Amendments:       x
Required Noteholder Amendments       x Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

        STANDARD INSURANCE COMPANY       By:   /s/ Julie Grandstaff        
Name: Julie Grandstaff         Title: Vice President & Managing Director      
Aggregate principal amount of Outstanding Notes held by the above referenced
Holder: $1,000,000.00       Indicate by checking the applicable spaces below
whether the above referenced Holder is agreeing to (i) the Required Noteholder
Amendments and/or (ii) the Unanimous Noteholder Amendments:       x Required
Noteholder Amendments       x Unanimous Noteholder Amendments

SIGNATURE PAGE TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

 

NOTEHOLDER

   AGGREGATE PRINCIPAL
AMOUNT OF
OUTSTANDING NOTES

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

   $ 25,000,000.00

MERIT LIFE INSURANCE CO.

   $ 5,000,000.00

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

   $ 8,330,900.00

FORTIS BENEFITS INSURANCE COMPANY

   $ 2,836,940.00

ZURICH AMERICAN INSURANCE COMPANY

   $ 1,832,160.00

PRINCIPAL LIFE INSURANCE COMPANY

   $ 12,500,000.00

RGA REINSURANCE COMPANY

   $ 6,000,000.00

AVIVA LIFE INSURANCE COMPANY

   $ 2,000,000.00

CALHOUN & CO., as Nominee for COMERICA BANK & TRUST, NATIONAL ASSOCIATION,
Trustee to the Trust created by Trust Agreement dated October 1, 2002

   $ 1,500,000.00

AVIVA LIFE INSURANCE COMPANY

   $ 1,000,000.00

THRIVENT FINANCIAL FOR LUTHERANS

   $ 18,000,000.00

METLIFE INSURANCE COMPANY OF CONNECTICUT (f/k/a The Travelers Insurance Company)

   $ 10,100,000.00

METLIFE LIFE AND ANNUITY COMPANY OF CONNECTICUT (f/k/a The Travelers Life and
Annuity Company)

   $ 1,600,000.00

PRIMERICA LIFE INSURANCE COMPANY

   $ 800,000.00

METLIFE INSURANCE COMPANY OF CONNECTICUT (f/k/a The Travelers Insurance Company)

   $ 500,000.00

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

   $ 15,000,000.00

AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

NOTEHOLDER

   AGGREGATE PRINCIPAL
AMOUNT OF
OUTSTANDING NOTES

LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK

   $ 4,000,000.00

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY, Successor by merger to JEFFERSON
PILOT LIFE INSURANCE COMPANY

   $ 10,000,000.00

JEFFERSON PILOT FINANCIAL INSURANCE COMPANY

   $ 6,000,000.00

PACIFIC LIFE INSURANCE COMPANY

   $ 16,000,000.00

AXA EQUITABLE LIFE INSURANCE COMPANY

   $ 15,000,000.00

MTL INSURANCE COMPANY

   $ 1,000,000.00

SWISS RE LIFE & HEALTH AMERICA INC.

   $ 10,000,000.00

REASSURE AMERICA LIFE INSURANCE CO.

   $ 4,000,000.00

USAA LIFE INSURANCE COMPANY

   $ 12,000,000.00

AMERICAN INVESTORS LIFE INSURANCE COMPANY

   $ 5,000,000.00

INDIANAPOLIS LIFE INSURANCE COMPANY

   $ 2,000,000.00

PHOENIX LIFE INSURANCE COMPANY

   $ 7,000,000.00

AMERICAN FAMILY LIFE INSURANCE COMPANY

   $ 4,000,000.00

COUNTRY LIFE INSURANCE COMPANY

   $ 3,000,000.00

LAFAYETTE LIFE INSURANCE COMPANY

   $ 1,000,000.00

STANDARD INSURANCE COMPANY

   $ 1,000,000.00

SCHEDULE A TO AMENDMENT NO. 1

TRANSWESTERN PIPELINE COMPANY, LLC NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

(1) Disclosure. Section 5.3 of the Existing NPA is hereby amended by adding the
following two sentences to the end thereof:

Neither the Amended NPA (including this Amendment No. 1) nor any written
statement or other document, taken as a whole, furnished by the Company to the
Holders in connection herewith (including Amendment No. 1) contains any untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements contained therein not
misleading. There is no fact that the Company has not disclosed to each Holder
in writing that has had or could reasonably be expected to have a Material
Adverse Effect on the ability of the Company to perform any of its obligations
set forth in the Amended NPA (including Amendment No. 1) and the Notes.

(2) Organization and Ownership. Section 5.4 of the Existing NPA is hereby
amended to delete “Holdco” appearing in the last sentence therein, and “ETP” is
substituted for such deleted word.

(3) Schedule 5.8. Schedule 5.8 to the Existing NPA is hereby amended and
restated in its entirety by, and is replaced by Schedule 5.8 to Amendment No. 1,
and Schedule 5.8 shall constitute Schedule 5.8 to the Amended NPA.

(4) Taxes. Subsection (b) of Section 5.9 of the Existing NPA is hereby amended
to delete the words “that will remain in effect after the consummation of the
Crosscountry Acquisition” appearing after “arrangement” and before the final
period.

(5) Schedule 5.10. Schedule 5.10 to the Existing NPA is hereby amended and
restated in its entirety by, and is replaced by Schedule 5.10 to Amendment
No. 1, and Schedule 5.10 shall constitute 5.10 to the Amended NPA.

(6) Schedule 5.11. Schedule 5.11 to the Existing NPA is hereby amended and
restated in its entirety by, and is replaced by Schedule 5.11 to Amendment
No. 1, and Schedule 5.11 shall constitute 5.11 to the Amended NPA.

(7) Existing Indebtedness. Section 5.15 of the Existing NPA is hereby amended in
its entirety to read as follows:

Set forth on Schedule 5.15 hereto is a complete and accurate list of all
indebtedness other than the Notes, as of the date of Amendment No. 1, of each
item of Debt of the Company in principal amount outstanding in excess of
$5,000,000 immediately before Amendment No. 1 becomes effective, showing as of
such date the obligor and the principal amount outstanding thereunder.

(8) Schedule 5.15. Schedule 5.15 to the Existing NPA is hereby amended and
restated in its entirety by, and is replaced by Schedule 5.15 to Amendment
No. 1, and Schedule 5.15 shall constitute 5.15 to the Amended NPA.

 

A-1



--------------------------------------------------------------------------------

(9) Regulatory Matters. Section 5.17 of the Existing NPA is hereby amended in
its entirety to read as follows:

The Company is not, and will not be after giving effect to the offering of the
Notes and the execution of this Agreement and the Notes, as applicable, subject
to regulation under the ICC Termination Act of 1995, as amended. The Company is
not an “investment company”, as such term is defined in the Investment Company
Act of 1940, as amended.

(10) Notes Pari Passu. Section 5.21 of the Existing NPA is hereby amended in its
entirety to read as follows:

The Notes rank pari passu with the Company’s unsecured, unsubordinated Debt
(including, without limitation, Debt incurred in accordance with the terms of
the New Credit Facility).

(11) Notice of Change of Control. The first sentence of Subsection (a) of
Section 8.4 of the Existing NPA is hereby amended by (i) deleting the word
“officer” and substituting the words “Responsible Officer” for such deleted
word, and (ii) deleting the words “or its Subsidiaries” appearing after the
words “of the Company” and before the words “has knowledge of the occurrence”.

(12) Offer to Prepay Notes. The last sentence of Subsection (c) of Section 8.4
of the Existing NPA is hereby amended to read as follows:

The Proposed Change of Control Prepayment Date shall be not less than 30 days
and not more than 60 days after the date of such offer (if the Proposed Change
of Control Prepayment Date shall not be specified in such offer, the Proposed
Change of Control Prepayment Date shall be the 60th day after the date of such
offer).

(13) Transactions with Affiliates. Section 9(g) of the Existing NPA is hereby
amended in its entirety to read as follows:

Conduct, and cause each of its Subsidiaries to conduct, all transactions
otherwise permitted under the Loan Documents with any of their Affiliates on
terms that are no less favorable to the Company or such Subsidiary than it would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate.

(14) Continuance of Rating. Section 9(h) of the Existing NPA is hereby amended
in its entirety to read as follows:

[Intentionally Omitted.]

 

A-2



--------------------------------------------------------------------------------

(15) Restricted Payments. Clause (ii) of Section 10(f) of the Existing NPA is
hereby amended in its entirety to read as follows:

(ii) so long as no Default or Event of Default has occurred and is continuing
and the Company is in pro forma compliance with Section 10(i) after giving
effect to such Restricted Payments, (A) the Company may make distributions to
its direct parent or parents, (currently Energy Transfer Interstate Holdings,
LLC, a Delaware limited liability company), and (B) the Company may repay any
unsecured Debt owing to its direct or indirect parent (or any equity owner
thereof) or any Affiliate thereof.

(16) Intercompany Debt. Section 10 of the Existing NPA is hereby amended by
adding the following Subsection (j) thereto:

(j) Incur any Debt owed to the Company’s direct or indirect parent (or any
equity owner thereof) or any Affiliate thereof unless (A) such Debt is
unsecured, (B) both immediately before and immediately after the incurrence of
such Debt the Company is in compliance with Section 9(g) and Section 10(i) and
(C) the documentation evidencing such Debt specifically includes the
subordination provisions, in enforceable form, set forth in Schedule C as to
which provisions both the lender(s) of such Debt and the Company shall be bound.
The Company will promptly after execution thereof provide a copy of such
documentation to each holder of a Note. No amendment or modification to Schedule
C shall be entered into without the prior written consent of the Company and the
holders of more than 90% in principal amount of the Notes at the time
outstanding (exclusive of Notes then owned by the Company or any Restricted
Persons).

(17) Events of Default. Subsection (f) of Section 11 of the Existing NPA is
hereby amended to delete two occurrences of the phrase “Section 2.06 of” therein
appearing after the word “under” and before the words “the New Credit Facility”.

(18) Events of Default. Subsection (g) of Section 11 of the Existing NPA is
hereby amended in its entirety to read as follows:

(g)(i) the Company, any Subsidiary of the Company or any ETP Holding Company
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or (ii) any proceeding shall be
instituted by or against the Company, any Subsidiary of the Company or any ETP
Holding Company seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it) that is
being diligently contested by it in good faith, either such proceeding shall
remain undismissed or unstayed for a period of 60 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or any substantial part of its property) shall
occur; or (iii) the Company, any Subsidiary of the Company or any ETP Holding
Company shall take any corporate action to authorize any of the actions set
forth above in this paragraph (g); or

 

A-3



--------------------------------------------------------------------------------

(19) New Defined Terms. Schedule B of the Existing NPA is amended by inserting
the following new definitions in alphabetical order therein:

“Amendment No. 1” means the Amendment No. 1 to Note Purchase Agreement, dated as
of April 18, 2007, between the Company and the Holders (as such term is defined
in such Amendment No. 1) party thereto.

“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership.

“ETP Entities” means, collectively, ETP and its Affiliates.

“ETP Holding Company” means any direct or indirect Subsidiary of ETP or its
parent company that directly or indirectly holds more than 50% of the Equity
Interests in the Company.

“Term Advances” any term loans made, from time to time, under the New Credit
Facility.

(20) Amended and Restated Terms. Schedule B to the Existing NPA is further
amended in their entirety by amending and restating the definitions of the
following terms to read as follows:

“Agreement” means that certain Note Purchase Agreement, dated as of November 17,
2004 between the Company and the Purchasers party thereto, as amended by
Amendment No. 1.

“Change of Control” means the occurrence of any of the following events: (a) the
failure of one or more ETP Entities to directly own, individually or
collectively, more than 50% of the Equity Interests in the Company, (b) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person (or syndicate or group of Persons which are deemed a “person” for the
purposes of Section 13(d) and Section 14(d)(2) of the Securities Exchange Act of
1934, as amended) of more of the Equity Interests in Energy Transfer Interstate
Holdings, LLC than the ETP Entities, or (c) the failure Energy Transfer
Interstate Holdings, LLC to own, directly or indirectly, 100% of the Equity
Interests in the Company.

“Control Event” means:

(i) the execution by the Company, any of the ETP Entities or any other Person
(which has notified the Company) of any agreement or letter of intent with
respect to any proposed transaction or event or series of transactions or events
which, individually or in the aggregate, may reasonably be expected to result in
a Change of Control,

 

A-4



--------------------------------------------------------------------------------

(ii) the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change of Control, or

(iii) the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of a Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of a Closing) to the
holders of the common stock of the Company, which offer, if accepted by the
requisite number of holders, would result in a Change of Control; provided,
however, that this clause (iii) shall only be applicable when the Company has a
class of equity securities registered pursuant to Section 12 of the Exchange
Act.

“Fiscal Year” means (a) a fiscal year of the Company and its Consolidated
Subsidiaries ending on August 31, or (b) if the Company notifies the Holders in
writing that the Company has changed its fiscal year to December 31, thereafter
a fiscal year of the Company and its Consolidated Subsidiaries ending on
December 31.

“New Credit Facility” means any unsecured credit facility entered into at any
time and from time to time after the date hereof (provided, that immediately
before and after giving effect thereto there is no Default under Section 10(i)
hereof) pursuant to which the Company incurs unsecured debt for borrowed money
from commercial banks or other institutional lenders, or any refinancing or
replacement thereof.

(21) New Schedule C. The Existing NPA is further amended by adding the following
Schedule C thereto:

SCHEDULE C

INTERCOMPANY DEBT SUBORDINATION PROVISIONS

FORM OF SUBORDINATION PROVISION

Subordination. The Subordinated Lender (i.e., any of the Company’s direct or
indirect parent (s) (or any equity owner thereof) or any Affiliate thereof) and
the Company each agrees that the debt created pursuant to this agreement (such
debt, the “Subordinated Debt” and this agreement governing the Subordinated
Debt, the “Subordinated Debt Agreement”) is expressly made and shall be
subordinate, to the extent and in the manner hereinafter set forth, in right of
payment to the prior due and punctual payment in full of all obligations of the
Company now or hereafter existing under the Notes (as defined in the Note
Purchase Agreement referred to below), and any other amounts due by the Company
in connection with or under the Note Purchase Agreement, dated as of
November 17, 2004, as amended by Amendment No. 1 thereto, dated as of April
         2007 (and as the same may be further amended, modified or
supplemented), among, in each case, the Company and the purchasers party thereto
(the “Note Purchase Agreement”, and such obligations, the “Obligations”),
including but not

 

A-5



--------------------------------------------------------------------------------

limited to the principal of, interest (including default interest) on, and any
premium on, the Notes and for fees or expenses in connection therewith or under
the Note Purchase Agreement (including without limitation interest (including
default interest) after the filing of a petition initiating any proceeding with
respect to the dissolution, winding up, liquidation, arrangement,
reorganization, bankruptcy, insolvency, or receivership of the Company), and
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise. The Obligations shall not be deemed to have been paid in full
until (a) all of the Obligations shall have been indefeasibly paid in full and
(b) all commitments of the Company under the Note Purchase Agreement have been
terminated.

The Subordinated Lender hereby agrees and covenants not to ask, demand, sue for,
take or receive from the Company, directly or indirectly in cash or in other
property or by set-off or in any other manner (including without limitation from
or by way of collateral), payment of all or any of the principal of or interest
on (or any other amounts with respect of) the Subordinated Debt, other than
solely as payments permitted under, and in compliance with, Section 10(f) of the
Note Purchase Agreement (including, in particular, Section 10(f)(ii) thereof)
unless and until the Obligations shall have been paid in full, and the Company
agrees not to make any such payment. The Company may not make any payments,
whether of principal and/or interest and/or other amounts, on the Subordinated
Debt unless the Company makes such payments as permitted under and in compliance
with Section 10(f) of the Note Purchase Agreement (including, in particular,
Section 10(f)(ii) thereof).

Insolvency. In the event of any dissolution, winding up, liquidation,
arrangement, reorganization, adjustment, protection, relief or composition of
the Company or its debts, whether voluntary or involuntary, in any bankruptcy,
insolvency, arrangement, reorganization, receivership, relief or other similar
case or proceeding under any federal or state bankruptcy or similar law or upon
an assignment for the benefit of creditors or any other marshaling of the assets
and liabilities of the Company or otherwise, the holders of the Notes shall be
entitled to receive payment in full of the Obligations before the Subordinated
Lender is entitled to receive any payment of all or any of such Subordinated
Debt, and any payment or distribution of any kind (whether in cash, property or
securities) that otherwise would be payable or deliverable upon or with respect
to such Subordinated Debt in any such case, proceeding, assignment, marshaling
or otherwise (including any payment that may be payable by reason of any other
indebtedness of the Company being subordinated to payment of the Subordinated
Debt) shall be paid or delivered directly to the holders of the Notes for
application (in the case of cash) to, or as collateral (in the case of non-cash
property or securities) for, the payment or prepayment of the Obligations until
the Obligations shall have been indefeasibly paid in full (“Payment in Full”).

Payments Received in Trust. All payments or distributions upon or with respect
to the Subordinated Debt that are received by the Subordinated Lender contrary
to the provisions of this Subordinated Debt Agreement shall be received in trust
for the benefit of the holders of the Notes and shall be forthwith paid over to
the holders of Notes in the same form as so received (with any necessary
endorsement) to be applied to the payment or prepayment of the Obligations.

 

A-6



--------------------------------------------------------------------------------

Senior Default. In the event that (i) any default in the payment of any
principal of, interest on or fees relating to any of the Obligations or (ii) any
event of default with respect to any of the Obligations shall have occurred and
be continuing, then no payment (including any payment that may be payable by
reason of any other indebtedness of the Company being subordinated to payment of
the Subordinated Debt) shall be made by or on behalf of the Company for or on
account of any Subordinated Debt, and the Subordinated Lender shall not take or
receive from the Company, directly or indirectly, in cash or other property or
by set-off or in any other manner, including, without limitation, from or by way
of collateral, payment of all or any of the Subordinated Debt.

Express Third Party Beneficiaries. The Subordinated Lender and the Company agree
that the holders of the Notes are express third party beneficiaries of the
provisions contained herein.

 

A-7



--------------------------------------------------------------------------------

SCHEDULE 5.8

LITIGATION

NONE.

Schedule 5.8

Amendment No. 1 to Note Purchase Agreement

(Replaces Schedule 5.8 to

Transwestern Pipeline Company, LLC Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE 5.10

EXISTING LIENS

 

1. Expiration of Permits – The following New Mexico State Highway Crossing
Permits have expired. These permits are in the process of being renewed.

 

  a. 30” Loopline

 

  1. Chaves County – TW Tract No. M-1-L-H

 

  2. Lincoln County – TW Tract Nos. M-92-L-H and M-97-L-H

 

  3. Valencia County – TW Tract No. M-165-L-H

 

  4. Cibola County – TW Tract Nos. M-187-L-H.1, M-187-L-H.2, M-187-L-H.3,
M-187-L-H.4, M-187-L-H.5 and M-193-L-H

 

  b. 24” West Texas Loop – Chaves County – TW Tract Nos. MTL-3-L-H, MTL-5-L-H,
MTL-16B-L-H and MTL-66-L-H

 

  c. 36” West Texas Loop – Eddy County – TW Tract Nos. MTL-81-L-H, MTL-89-L-H
and MTL-93-L-H

 

  d. 36” West Texas Loop – Lea County – TW Tract No. MTL-112-L-H

 

  e. 12” Atoka Artesia Lateral – Eddy County – TW Tract Nos. MTL-0001-L-10-HX.2
and MTL-0001-L-10-HX.3

 

  f. 16” Crawford Loop Lateral – Eddy County – TW Tract Nos. MTL-0002-L-20-HX
and MTL-0002-L-21-HX.1

 

2. Rentals in arrears

 

  a. 16” Keystone Lateral

 

  1. Winkler County, Texas – TW Tract No. TL-0005-06-RRX.1. Rental last paid to
Texas-New Mexico Railway Co. thru 1988 –Successor in title has never been
identified despite attempts to do so.

 

  2. Winkler County, Texas – TW Tract No. TL-0005-06-RRX.2. Rental last paid to
Texas-New Mexico Railway Co. thru 1988 –Successor in title has never been
identified despite attempts to do so.

 

3. Right-of-Way Exceptions

 

  a. 30” Mainline

 

  1. TW Tract No. M-134A – SW/4 NW/4, Section 22, Township 2 North, Range 5
East, Torrance County, New Mexico. Pipeline traverses property for a distance of
1,548 feet or 0.293 miles. No Easement or permanent Right-of-Way file has been
located. Owner(s) unknown.

 

  2. TW Tract No. M-167A – Portion of Belen Grant, Valencia County, New Mexico.
Pipeline traverses property for a distance of approximately 4,000 feet or 0.758
miles. No Easement or permanent Right-of-Way file has been located. Owner(s)
unknown.

Schedule 5.10

Amendment No. 1 to Note Purchase Agreement

(Replaces Schedule 5.10 to

Transwestern Pipeline Company, LLC Note Purchase Agreement)



--------------------------------------------------------------------------------

  3. TW Tract No. M-236-R – Portion of S/2, Section 3, Township 13 North, Range
12 West, McKinley County, New Mexico. Pipeline traverses property for a distance
of 2,878 feet or 0.545 miles. No Easement or permanent Right-of-Way file has
been located. The owner in 1959 as reflected on alignment drawing was Electric
Plains Railroad Spur; current owner(s) unknown.

 

  b. 30” Loop of Mainline – TW Tract No. M-167A – Portion of Belen Grant,
Valencia County, New Mexico. Pipeline traverses property for a distance of
approximately 4,008 feet or 0.759 miles. No Easement or permanent Right-of-Way
file has been located. Owner(s) unknown.

 

  c. 16” Crawford Lateral Loop – The ROW documents related to the below tracts
were mistakenly referenced in a sale to GPM (Assets now owned by Duke Field
Services, successor in title). However, TW is still in possession of the ROW
documents and is in the process of attempting to have the sale document amended
to remove the reference of the below tracts.

 

  1. TW Tract No. MTL-0002-L-01-HX – Road crossing permit (9 rods)

 

  2. TW Tract No. MTL-0002-L-08-RRX – Railroad crossing (13 rods)

 

  3. TW Tract No. MTL-0002-L-07B – Easement (3 rods)

 

  4. TW Tract No. MTL-0002-L-16-HX – Road crossing permit (1 rod)

 

4. Native American Lands:

a. Navajo Nation Allotment Renewal – As of January 1, 2004, the Company’s Grant
of Right-of-Way by the U.S. Department of Interior (“DOI”), Bureau of Indian
Affairs (“BIA”) for a total of approximately forty-four (44) miles of pipeline
on a total of sixty-nine (69) Navajo allotments expired. These allotments are
lands within the Navajo Nation reservation that are privately held but
administered by the BIA. One allottee (Mr. Leon Gibson) has made claims of
trespass. The aforementioned allottee’s claim of trespass has been settled and
his consent has been acquired. The BIA sent a letter dated January 20, 2004,
noting certain alleged deficiencies in the Company Application for a Grant of
Right-of-Way to renew right-of-way on these allotments and requesting a revised
appraisal based on pipeline corridor valuations. The Company has responded that
this appraisal methodology is not appropriate. New appraisals have been prepared
in the 1st quarter of 2007 in compliance with BIA specifications and a receipt
of the Renewal Grant for a 20-year term is expected by the 3rd quarter of 2007.

b. Southern Ute Tribe – the Company received letters dated May 27, 2003 and
September 2, 2003 from the law firm of Maynes, Bradford, Shipps & Sheftek, LLP,
on behalf of the Southern Ute Tribe (“Tribe”) alleging trespass by the Company.
The letters referenced a May 19, 2003 resolution by the Tribal Council

Schedule 5.10

Amendment No. 1 to Note Purchase Agreement

(Replaces Schedule 5.10 to

Transwestern Pipeline Company, LLC Note Purchase Agreement)



--------------------------------------------------------------------------------

of the Tribe, which revokes a 1996 resolution that granted the Tribe’s Consent
to a Partial Assignment by Northwest Pipeline Company (“Northwest”) to the
Company of certain interests in a 1990 Grant of Easement and Right-of-Way,
issued by the Secretary of the Interior through the BIA. An application by the
Company for approval of the assignment of this interest from Northwest has been
in the possession of the BIA since 1999 with no action taken. The total distance
of the right-of-way is approximately 6.6 miles. There is an approximate
3,100-foot “gap” in the description of the right-of-way in the BIA grant. The
right-of-way for these 6.6 miles expires in September 2005. In addition, an
application is pending with the BIA to renew a meter site and a buried electric
cable right-of-way for which the Tribe has previously consented and which
consent has not been revoked. The original right-of-way for the buried cable
expired on November 16, 2000. The original right-of-way for the meter site
expired on February 21, 2001. Agreement for renewal of right-of way grants,
between Southern Ute, Transwestern & Northwest, was concluded on June 14, 2006.
A Grant of Easement for the pipeline [including the aforementioned 3,100-foot
“gap”], buried cable and meter station was executed by the BIA for a term of
15-years, with an expiration date of September 5, 2020.

c. Laguna Pueblo Allotments – the Company received a letter dated March 19, 2003
from the DOI-BIA on behalf of two private allotments within the boundaries of
the Laguna Pueblo, that the Company has been in trespass on these two allotments
since December 28, 2002. The Company’s right-of-way on these two allotments
expired on December 28, 2002. The total distance of the right-of-way is about
5,100 feet. New appraisals have been prepared in compliance with BIA
specifications. Negotiations with the 2 allotments are ongoing.

d. Navajo Nation Tribal Lands Renewal – As of January 1, 2004, the Company’s
grant of right-of-way by the DOI-BIA for a total of approximately 14 acres of
land near Thoreau, N.M. expired. The Company is conducting remediation
activities on this site. An application for renewal of approximately 7 acres has
been submitted. The Navajo Nation is receiving annual payments for the 7 acre
remediation site under the same CPI formula as contained in the expired Grant.
They have requested that no action be taken on renewal of the Grant for the
immediate future.

 

5. Other mortgages, liens or other encumbrances may exist which have not been
subordinated to the title of the Company. For example, the majority of the
property rights that acquired for pipelines are in the nature of easements, and
upon taking these easements the fee property may have already been subject to a
variety of encumbrances such as a mortgage. The Company may have taken the
easement subject to the mortgages and may have not subsequently obtain a
subordination from the mortgage company.

Schedule 5.10

Amendment No. 1 to Note Purchase Agreement

(Replaces Schedule 5.10 to

Transwestern Pipeline Company, LLC Note Purchase Agreement)



--------------------------------------------------------------------------------

6. Encumbrances

a. La Plata Facilities Ownership and Operating Agreement dated November 3, 1995,
between Northwest Pipeline Corporation (“Northwest”) and the Company. Pursuant
to this agreement, which governs the ownership and operation of certain pipeline
and compression facilities jointly owned by Northwest and the Company, a party
proposing to transfer its ownership interest in the facilities to a third party
must give the other party notice of such proposed transfer and the opportunity
to match the third-party offer and acquire the ownership interest on the terms
set forth in such offer.

b. Construction and Ownership Agreement dated November 18, 1991, among
Northwest, the Company and Gas Company of New Mexico (“GCNM”). Pursuant to this
agreement, which governs the ownership and operation of certain facilities
(commonly referred to as the “Blanco Hub” facilities) jointly owned by
Northwest, the Company and GCNM, a party proposing to transfer its ownership
interest in the facilities to a third party must give the other parties notice
of such proposed transfer and the opportunity to match the third-party offer and
acquire the ownership interest on the terms set forth in such offer.

Schedule 5.10

Amendment No. 1 to Note Purchase Agreement

(Replaces Schedule 5.10 to

Transwestern Pipeline Company, LLC Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE 5.11

LICENSES, PERMITS, ETC.

Transwestern

Active Trademarks:

 

  •  

TW Logo — with Flame

Registration Number: 0734713

Registered on: July 17, 1962

 

  •  

“TRANSWESTERN”

Registration Number: 0750308

Registered on: May 28, 1963

Schedule 5.11

Amendment No. 1 to Note Purchase Agreement

(Replaces Schedule 5.11 to

Transwestern Pipeline Company, LLC Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS

 

1. The Company is obligated to make certain loan principal and interest payments
pursuant to the Promissory Note/Intercompany Loan Agreement (the Loan
Agreement), dated as of January 31, 2007 in the amount of $293.3 million among
the Company, as Borrower and Energy Transfer Partners, L.P., the Lender. The
Company used the proceeds received from the Loan Agreement to pay certain notes
put back to the Company due to the change of control event. The loan will be
repaid with proceeds received from the new financing.

The Loan Agreement is in compliance with the terms of Section 9(g).

Schedule 5.15

Amendment No. 1 to Note Purchase Agreement

(Replaces Schedule 5.15

Transwestern Pipeline Company, LLC Note Purchase Agreement)